         Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

                       -v.-                                    16 Cr. 221-1 (KPF)

    ILYA KOGAN,                                                      ORDER

                               Defendant.

KATHERINE POLK FAILLA, District Judge:

        Defendant Ilya Kogan, who is currently incarcerated at the satellite

prison camp adjacent to the Federal Correctional Institution in Cumberland,

Maryland (hereinafter, “FCI Cumberland”), has applied for compassionate

release, in the form of immediate release to his family home in Watchung, New

Jersey, pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. #251, 253). 1 In brief, Mr.

Kogan contends that he is at an increased risk of contracting, or of having a

greater reaction to infection from, the COVID-19 virus based on the

combination of his pre-existing medical conditions, the conditions of his

confinement, and the fact that inmates and staff within the FCI Cumberland

complex have tested positive for COVID-19. The Government opposes this

motion. (Dkt. #256). As set forth in the remainder of this Order, the Court

denies Mr. Kogan’s motion for compassionate release.

                                       BACKGROUND

        Mr. Kogan was charged in two separate cases, which were docketed as

Case Nos. 16 Cr. 221 and 17 Cr. 541 and were initially assigned to the


1       Unless otherwise specified, references to docket entries pertain to the docket of Case
        No. 16 Cr. 221 (KPF).
       Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 2 of 15




Honorable Robert W. Sweet. The 2016 case, in particular, has an extensive

procedural history that is detailed in multiple prior opinions from Judge Sweet

and one from this Court, all of which are incorporated herein by reference. See

United States v. Hasan-Hafez, No. 16 Cr. 221-2 (KPF), 2020 WL 2836782, at *1

(S.D.N.Y. June 1, 2020) (order resolving compassionate release motion brought

by co-defendant); United States v. Kogan, No. 16 Cr. 221 (RWS), 2019 WL

494013, at *1 (S.D.N.Y. Feb. 8, 2019) (“Sentencing Opinion”); United States v.

Kogan, No. 16 Cr. 221 (RWS), 2017 WL 4402577, at *1 (S.D.N.Y. Oct. 3, 2017)

(denying motion for reconsideration of prior decision that denied motion to

compel production); United States v. Kogan, 283 F. Supp. 3d 127, 128

(S.D.N.Y. 2017) (denying motions to dismiss and to compel production).

      The operative superseding indictment in the 2016 case, S2 16 Cr. 221

(RWS), was returned on February 14, 2018, and charged Mr. Kogan and a co-

defendant, Ashraf Hasan-Hafez, in two counts: Count One charged that from

at least January 2010 through August 2013, Mr. Kogan and others conspired

to commit health care fraud, in violation of 18 U.S.C. § 1349, by executing a

scheme to defraud Medicare and Medicaid in connection with the delivery of

and payment for health care benefits, items, and services. Count Two charged

that from at least January 2010 through August 2013, Mr. Kogan and Mr.

Hasan-Hafez committed the substantive offense of health care fraud, in

violation of 18 U.S.C. § 1347. (Dkt. #162 (the “2016 Indictment”)). The fraud

was committed in part through a physical therapy practice, Excellent Care

Physical Therapy, for which Mr. Hasan-Hafez was the listed owner; Mr. Kogan

                                       2
       Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 3 of 15




operated an acupuncture company, Zen Acupuncture, from the same office

space. (Final Presentence Investigation Report (“PSR”) ¶¶ 22-43).

      The Government accurately summarized the extensive discussion of the

offense conduct that is set forth in Mr. Kogan’s PSR, and the Court includes

that summary here for convenience:

            Kogan and Hasan-Hafez committed fraud by pressuring
            employees to add services to the “progress notes” that
            described patients’ treatments and to add billing codes
            to the bills sent to Medicare and Medicaid so that those
            entities were billed for physical therapy services that
            were never in fact provided. In some cases, patients
            received only acupuncture — which is not reimbursable
            by Medicare or Medicaid — yet Medicare and Medicaid
            were billed as though these patients had received
            physical therapy, which is reimbursable. In other
            cases, patients did receive some physical therapy, but
            Medicare and Medicaid were billed as though the
            patients had received other types of physical therapy
            that provided higher rates of reimbursement, or as
            though they had received longer periods of physical
            therapy than they actually did. And in some cases,
            although Medicare and Medicaid were billed for patients
            having received physical therapy, the employees who
            provided those services were not properly supervised or
            not licensed to do so — which constituted a fraud
            because neither Medicare nor Medicaid reimburses
            claims for services provided by practitioners who are not
            licensed or properly supervised. When the employees
            resisted Kogan’s directions to create such fraudulent
            billing, Hasan-Hafez directed the employees to follow
            Kogan’s instructions. See, e.g., PSR ¶¶ 24-34
            (describing cooperating witness testimony); PSR ¶¶ 35-
            43 (describing patient testimony and fraudulent billing
            records).

            In total, Medicare and Medicaid suffered actual losses
            of $1,297,000 as a result of the Health Care Fraud
            Scheme. The total actual and intended losses of the
            scheme totaled between $1,500,000 and $3,500,000.
            See PSR ¶ 45.


                                       3
       Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 4 of 15




(Dkt. #256 at 2).

      Trial on the 2016 Indictment was initially scheduled for December 4,

2017 (Minute Entry for July 18, 2017), but was subsequently adjourned until

March 19, 2018 (Dkt. #166). On March 16, 2018, the Friday before the

Monday of trial, Mr. Kogan and Mr. Hasan-Hafez each pleaded guilty to both

counts of the 2016 Indictment. (Dkt. #193 (Kogan plea transcript)).

      While the 2016 case proceeded in the manner just described, Mr. Kogan

was investigated separately for a different fraud involving no-fault insurance

companies. Again, the Government has accurately summarized the relevant

portions of Mr. Kogan’s PSR, and the Court includes that summary here:

            In the No-Fault Insurance Scheme, which took place
            between approximately March 2014 and June 2016, an
            acupuncturist named Elizabeth Chidder set up two
            professional corporations at the request of the
            defendant. Kogan actually controlled the businesses
            and paid Chidder a salary from a portion of the proceeds
            (keeping the rest himself), but the businesses were
            registered in Chidder’s name only. Kogan also coached
            Chidder how to lie about his involvement in the
            practices during an “Examination Under Oath” in which
            she was questioned under oath by representatives of an
            insurer. See PSR ¶¶ 56-62. Kogan had been accused
            of fraudulent no-fault insurance schemes in the past by
            several of the major no-fault insurers, and had entered
            into settlement agreements with two of the largest
            (Geico and Liberty Mutual) to resolve their claims
            against him. Pursuant to one of the settlement
            agreements, he had agreed not to submit any future
            billing — under his name, or under the name of any
            entity in which he had direct or indirect ownership or
            control — without giving advance notice to the insurer.
            PSR ¶ 65.

            A total of $293,851 was paid by Geico and Liberty
            Mutual for services performed by Chidder’s companies.
            PSR ¶ 66. Had the insurers known the truth — that the
                                        4
       Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 5 of 15




            acupuncture clinics were in fact controlled by Kogan
            despite being registered in Chidder’s name — they need
            not have paid the claims due to the fraudulent
            incorporation of the companies. PSR ¶¶ 63.

(Dkt. #256 at 3).

      Indictment 17 Cr. 541 (RWS) (the “2017 Indictment”) was returned by the

grand jury on August 30, 2017 (2017 Dkt. #8), and Mr. Kogan was arraigned

on the 2017 Indictment on September 7, 2017 (2017 Dkt. #10). On June 25,

2018, Mr. Kogan pleaded guilty before the Honorable Kevin Nathaniel Fox to

Count One of the 2017 Indictment, pursuant to a superseding plea agreement

with the Government that was designed to cover both his 2016 and 2017

cases. (See 2017 Dkt. #44 (Government letter requesting acceptance of guilty

plea, and enclosing plea transcript and preliminary order of forfeiture); PSR ¶ 7

(outlining superseding plea agreement)). The superseding plea agreement

contained the parties’ stipulations under the United States Sentencing

Guidelines (“U.S.S.G.” or the “Guidelines”), including their stipulation that the

applicable Guidelines range for Mr. Kogan’s fraudulent conduct was 57 to 71

months’ imprisonment. (PSR ¶ 7).

      Judge Sweet accepted the plea by order dated June 27, 2018 (2017 Dkt.

#46), and consolidated the sentencing proceedings in the 2016 and 2017 cases

in an endorsement dated July 2, 2018 (2017 Dkt. #48). In anticipation of Mr.

Kogan’s sentencing, Judge Sweet issued a pre-sentencing opinion, dated

February 8, 2019, in order to allow the parties to understand his preliminary

views regarding sentencing. See generally Sentencing Opinion, 2019 WL

494013. After outlining the offense conduct, the relevant statutes, and the

                                        5
       Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 6 of 15




proper Guidelines calculation, Judge Sweet announced his intent to sentence

Mr. Kogan to concurrent terms of 60 months’ imprisonment, in the middle of

the applicable Guidelines range. Id. at *7-8.

      At the sentencing proceeding on February 12, 2019, defense counsel

asked the Court to reconsider its contemplated term of imprisonment, noting

that Mr. Kogan “has lived, up until the conduct in this case, frankly, the

immigrant’s American dream.” (Dkt. #232 at 4; see also id. (“But this wasn’t

necessarily a crime motivated by greed so much as need; meaning, Mr. Kogan

wasn’t trying to bilk the system, he was trying to simply get paid for the work

that he did.”)). After hearing from the parties, Judge Sweet determined to vary

downwardly to impose concurrent terms of 50 months’ imprisonment,

explaining:

              Every sentence of incarceration causes pain and
              suffering for those members of the family who are not
              incarcerated but suffer the consequences of losing
              father, brother, whatever. And if one could somehow
              maintain the sentence that would be suffered solely by
              the culprit, that would be one thing, and one would wish
              you could do that. I’m not insensitive to the needs of
              the family and the consequences for society because of
              the deprivations that will be imposed upon the family.
              I’m well aware of that. But that’s not the point.
              Unfortunately, the point is that crimes were committed;
              society was harmed by those crimes because the money
              was used for something that society has said it should
              not be used for. So the entire society was deprived.

              I’m going to impose the sentence as set forth in the
              sentencing opinion, but I will reduce the term by ten
              months in each case, and that’s a consideration based
              upon the needs of the family. It’s not much and it isn’t
              going to change much, but I do want it known that I’m
              not insensitive to that problem and that society is not
              insensitive to it[.]
                                         6
       Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 7 of 15




(Id. at 10; see also Dkt. #229 (judgment filed in 2016 case); 2017 Dkt. #66

(judgment filed in 2017 case)).

      Mr. Kogan began serving his sentence on April 15, 2019. (Dkt. #256 at

4). On June 10, 2020, Mr. Kogan submitted his counseled motion for early

release from custody pursuant to the compassionate release provision in 18

U.S.C. § 3582(c)(1)(A)(i). (Dkt. #251-254). 2 The Government submitted its

opposition on May 22, 2020. (Dkt. #256). Mr. Kogan submitted his counseled

reply on June 29, 2020. (Dkt. #257). In response to Court order, the

Government and Mr. Kogan submitted supplemental letter briefs on

September 4 and 8, 2020, respectively. (Dkt. #261, 262).

                                  APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the Bureau of Prisons

(“BOP”), or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the




2     The Court recognizes, as did the Government (see Dkt. #256 at 1 n.1), that counsel for
      Mr. Kogan on this motion represented Co-Defendant Hasan-Hafez in certain
      proceedings before Judge Sweet. Given the instant procedural posture, the Court does
      not believe that a Curcio hearing is warranted.
      The Court further recognizes that Mr. Kogan’s compassionate release motion was filed
      in the 2016 case that was reassigned to it after Judge Sweet’s passing, and not in the
      2017 case that was not reassigned to it. This Court’s resolution of the motion would be
      the same were the 2017 case to be transferred to it.

                                             7
       Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 8 of 15




defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In making this determination, the

court must consider the “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.” Id. § 3582(c)(1)(A). “The defendant has the

burden to show he is entitled to a sentence reduction.” United States v. Ebbers,

No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress has delegated responsibility to the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for

sentence reduction.” 28 U.S.C. § 994(t). The Sentencing Commission has

determined that a defendant’s circumstances meet this standard, inter alia,

when the defendant is “suffering from a terminal illness” or a “serious physical

or medical condition ... that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,”

or if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &

Application Note 1(A), (D). Following the passage of the First Step Act, courts

may independently determine whether such “other reasons” are present in a

                                         8
       Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 9 of 15




given case, without deference to the determination made by the BOP. See

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y.

Feb. 24, 2020). In addition, the Sentencing Commission counsels that a court

should reduce a defendant’s sentence only after determining that “[t]he

defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

                                  DISCUSSION

      In its supplemental submission of September 4, 2020, the Government

advises that the Warden at FCI Cumberland received Mr. Kogan’s

compassionate release request, in the form of an email from Mr. Kogan’s wife,

on June 11, 2020, and denied the request on June 23, 2020. (Dkt. #261).

Given the Warden’s resolution, the Court declines to resolve the parties’

dispute regarding whether Mrs. Kogan could validly submit a request on her

husband’s behalf, and finds the administrative exhaustion requirement to be

satisfied. It thus proceeds to consider whether Mr. Kogan has identified

“extraordinary and compelling reasons” warranting his release, and concludes

that he has not.

      As noted, Mr. Kogan argues that the conditions of his incarceration at

the satellite prison camp at FCI Cumberland place him at a higher risk of

contracting COVID-19 (or of having a more severe reaction if infected), because

of the nature of his confinement at the facility, his existing medical conditions,

and the inability of prison staff to handle an outbreak of the virus. The Court

recognizes, as do the parties, that sister courts in this District have granted,


                                         9
      Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 10 of 15




and denied, compassionate release motions based on the existence of the

COVID-19 pandemic and the risks of its transmission at prisons. See generally

United States v. Morrison, No. 16 Cr. 551-1 (KPF), 2020 WL 2555332, at *2

(S.D.N.Y. May 20, 2020); see also United States v. Kerrigan, No. 16 Cr. 576

(JFK), 2020 WL 2488269, at *3 (S.D.N.Y. May 14, 2020) (collecting cases).

Indeed, counsel for Mr. Kogan has been exceptionally comprehensive in

documenting compassionate relief motions that have been granted because of

concerns about the COVID-19 virus; the Court recognizes, and notes its

appreciation, for this diligence. (See Dkt. #254 at 13-19).

      This Court continues to align itself with those courts that have found

“that the risks posed by the pandemic alone do not constitute extraordinary

and compelling reasons for release, absent additional factors such as advanced

age or serious underlying health conditions that place a defendant at greater

risk of negative complications from the disease.” United States v. Nwankwo,

No. 12 Cr. 31 (VM), 2020 WL 2490044, at *1-2 (S.D.N.Y. May 14, 2020)

(collecting cases); see also United States v. Brady, No. 18 Cr. 316 (PAC), 2020

WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (“Instead, compassionate release

motions amid the COVID-19 pandemic have required a ‘fact-intensive’ inquiry,

made in the ‘unique circumstances’ and ‘context’ of each individual defendant.

In practice, courts in this district have considered the age of the prisoner; the

severity and documented history of the defendant’s health conditions, as well

as the defendant’s history of managing those conditions in prison; the

proliferation and status of infections in the prison facility; the proportion of the

                                         10
      Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 11 of 15




term of incarceration that has been served by the prisoner; and the sentencing

factors in 18 U.S.C. § 3553(a), with particular emphasis on the seriousness of

the offense, the deterrent effect of the punishment, and the need to protect the

public.” (internal citations omitted)).

      Mr. Kogan has not demonstrated the existence of extraordinary and

compelling circumstances in his case. Mr. Kogan is 45 years old, which places

him at a slightly elevated risk of hospitalization or death from COVID-19. See

Weekly Updates by Select Demographic and Geographic Characteristics,

CENTERS FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex

(accessed September 8, 2020). Mr. Kogan hastens to add, however, that he has

various comorbidities that exacerbate his risk, including chronic moderate

intermittent asthma, rhinitis, a fatty liver, and paroxysmal extrasystole. (Dkt.

#254 at 4, 22; Dkt. #257 at 9). His support for these conditions is a note from

a physician who has treated him since 2008. (Dkt. #253-3). The conclusivity

of that note, however, is significantly undermined by Mr. Kogan’s discussion of

his physical conditions during his presentence interview (see PSR ¶ 102

(reporting “no prior history of serious illnesses or medical conditions”)), and by

the lack of substantiation for these conditions in his BOP medical records (see

Dkt. #256, Sealed Exhibit A). To the extent that Mr. Kogan may have been

treated for any or all of these conditions previously, they do not appear to

impact his present health.




                                          11
      Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 12 of 15




      In any event, the Centers for Disease Control and Prevention has recently

revised its analysis of comorbidities, distinguishing conditions that place

individuals at higher risk with regard to COVID-19, from conditions that might

place individuals at higher risk, but for which more study is required. See

CENTERS FOR DISEASE CONTROL AND PREVENTION, People with Certain

Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir

us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html

(accessed September 8, 2020). Even were the Court to ascribe significance to

his physician’s note, only Mr. Kogan’s history of asthma would fall into the

latter category, and his other conditions would not fall into either category.

      The Court has reviewed with care Mr. Kogan’s BOP medical records,

which make clear that Mr. Kogan has worked successfully with BOP medical

professionals to address health issues, even in recent months. Cf. CENTERS

FOR DISEASE CONTROL AND PREVENTION, People Who Are at Higher Risk

for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (accessed September 8, 2020) (“People

of all ages with underlying medical conditions, particularly if not well

controlled….” (emphasis added)). There is nothing to suggest that Mr. Kogan

has been unable to care for himself or has been neglected by BOP medical

personnel. Instead, Mr. Kogan appears to have received appropriate medical

care while incarcerated. See, e.g., Brady, 2020 WL 2512100, at *3-4

                                        12
      Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 13 of 15




(acknowledging serious nature of defendant’s medical conditions but denying

compassionate release where conditions stable and managed in BOP facility);

United States v. Garcia, No. 18 Cr. 802 (CM), 2020 WL 2468091, at *5-6

(S.D.N.Y. May 13, 2020) (denying compassionate release to defendant with

asthma, hypertension, and heart conditions housed in facility with 40

documented cases of virus).

      Federal courts, including this Court, have been appropriately concerned

about the conditions of confinement at federal facilities. See, e.g., United States

v. Thaher, No. 17 Cr. 302-3 (KPF), 2020 WL 3051334, at *5-6 (S.D.N.Y. June 8,

2020), reconsideration denied, No. 17 Cr. 302 (KPF), 2020 WL 5202093

(S.D.N.Y. Sept. 1, 2020); United States v. Park, No. 16 Cr. 473 (RA), 2020 WL

1970603, at *2 (S.D.N.Y. Apr. 24, 2020). To that end, this Court has

scrutinized the BOP’s Pandemic Influenza Plan, see

https://www.bop.gov/coronavirus/ (last accessed September 8, 2020), as well

as the BOP’s listing of confirmed cases among inmates and staff at each

facility. As of the date of this Order, the BOP has identified no current cases of

COVID-19 among staff or inmates at the satellite camp at FCI Cumberland at

which Mr. Kogan is housed; one staff member at the camp has recovered from

the virus. (Dkt. #261 at 1). On balance, this Court concludes that the danger

that Mr. Kogan faces from infection with COVID-19, even accounting for his

proffered medical conditions, does not amount to an extraordinary and

compelling reason for granting compassionate release. Cf. United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“We do not mean to minimize the risks

                                        13
      Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 14 of 15




that COVID-19 poses in the federal prison system, particularly for inmates like

Raia. But the mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread.”).

      Separately, the factors set forth in 18 U.S.C. § 3553(a) counsel against

granting Mr. Kogan’s motion. Those factors include “the nature and

circumstances of the offense and the history and characteristics of the

defendant,” as well as the need “to protect the public from further crimes of the

defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). The Court accepts Mr.

Kogan’s statements about his remorse for his criminal conduct and his

concerns about his family, and it recognizes the work that he and his counsel

have expended in crafting a “demonstrated and verifiable entry plan.” (Dkt.

#254 at 23-24). But as the PSR details, Mr. Kogan participated in two separate

health care fraud conspiracies; in the first, Medicare and Medicaid suffered

actual losses of $1,297,000, while in the second, Geico and Liberty Mutual

suffered actual losses of $293,851. (PSR ¶¶ 45, 66). Mr. Kogan was permitted

to resolve both cases in a single plea agreement and a single sentencing, which

worked in his favor on both offense level and criminal history calculations

under the Guidelines. He then received a significant downward variance from

Judge Sweet on account of his family circumstances. This Court concludes

that it would undercut the § 3553(a) factors for it to allow Mr. Kogan to serve

just 17 months of a 50-month sentence. And while Mr. Kogan’s conduct was


                                        14
        Case 1:16-cr-00221-KPF Document 263 Filed 09/09/20 Page 15 of 15




concededly non-violent, it was serious and took place over a period of years.

Mr. Kogan also directed the activities of others in his frauds; the PSR recites

that he pressured a cooperating witness into falsifying submissions to Medicare

and Medicaid (see PSR ¶¶ 28-30), and that he coached a co-defendant to lie at

an examination under oath (id. at ¶ 56). Accordingly, even if the Court had

found extraordinary and compelling circumstances on the facts presented,

which it has not, it would deny Mr. Kogan’s application based on its

contemporaneous consideration of the § 3553(a) factors. 3

                                      CONCLUSION

        For the foregoing reasons, Defendant Ilya Kogan’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of

Court is directed to terminate the motions at docket entries 251, 253, and 256.

        SO ORDERED.

    Dated: September 9, 2020
           New York, New York

                                                     KATHERINE POLK FAILLA
                                                    United States District Judge




3       To the extent that he has not otherwise done so, Mr. Kogan can pursue relief in the
        form of a furlough under 18 U.S.C. § 3622 or home confinement as contemplated in the
        CARES Act, Pub. L. No. 116-136 (2020), and the Attorney General’s April 3, 2020
        memorandum to the BOP. The decision to grant any such relief, however, is reserved to
        the discretion of the BOP.

                                             15
